DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 November 2021 has been entered.

Response to Amendment
The amendment filed on 8 November 2021 has been entered.

Allowable Subject Matter
Claims 1-6, 8-14, 16-20 are allowed.
With respect to claim 1:	The prior art of record does not teach or reasonably suggest an optic support for a light fixture, the optic support comprising: a biasing member including a first end, a second end and an intermediate portion having an arcuate, convex shape extending from the first end to the second end, the first end 
Patti (US 2011/0080746 A1), considered the closest prior art, teaches an optic support for a light fixture comprising a body with a biasing member coupled to the body.  Patti does not teach that there is an opening positioned on one of the body and the biasing member; and a protrusion positioned on the other of the body and the biasing member, the protrusion aligned with the opening, movement of the biasing member between the relaxed state and the deflected state causing the protrusion to alternately extend into the opening and retract from the opening.
Dellian et al. (US 8,998,480 B2), another related prior art, teaches an optic support (1+12) for a light fixture comprising a body (1) and a biasing member (12) coupled to the body.  Dellian’s body and biasing members lack an opening positioned on one of the body and the biasing member; and a protrusion positioned on the other of the body and the biasing member, the protrusion aligned with the opening, movement of the biasing member between the relaxed state and the deflected state causing the protrusion to alternately extend into the opening and retract from the opening.
Claims 2-6 inherit the subject matter from claim 1.

Patti, considered the closest prior art, teaches a light fixture comprising a body with a biasing member coupled to the body.  Patti does not teach that there is an opening positioned on one of the body and the biasing member; and a protrusion positioned on the other of the body and the biasing member, the protrusion aligned with the opening, movement of the biasing member between the relaxed state and the deflected state causing the protrusion to alternately extend into the opening and retract from the opening.
Dellian et al. (US 8,998,480 B2), another related prior art, teaches a light fixture comprising a body and a biasing member coupled to the body.  Dellian’s body and biasing members lack an opening positioned on one of the body and the biasing 
Claims 9-14, 16-17 inherit the subject matter from claim 8.
With respect to claim 18:	The prior art of record does not teach or reasonably suggest a light fixture comprising: a first leaf spring releasably coupling the first support to the housing, the first leaf spring including a first end, a second end, and a convex portion extending from the first end to the second end, the convex portion extending between the first surface of the first support and the first inner surface of the housing, the convex portion engaging a groove, the first leaf spring movable between a relaxed state and a deflected state; an opening positioned on one of the first leaf spring, the first support, and the housing; a protrusion positioned on another of the first leaf spring, the first support, and the housing, the protrusion aligned with the opening, movement of the first leaf spring between the relaxed state and the deflected state causing the protrusion to alternately extend into the opening and retract from the opening along with the other limitations of the claim.
Patti, considered the closest prior art, teaches a light fixture comprising a support with a leaf spring coupled to the support.  Patti does not teach that there is an opening positioned on one of the support and the leaf spring; and a protrusion positioned on the other of the support and the leaf spring, the protrusion aligned with the opening, movement of the leaf spring between the relaxed state and the deflected state causing the protrusion to alternately extend into the opening and retract from the opening.

Claims 19 and 20 inherit the subject matter from claim 18.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NATHANIEL J LEE/Examiner, Art Unit 2875                     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875